



Exhibit 10.9.6


AMENDMENT TO THE MARRIOTT INTERNATIONAL, INC. EXECUTIVE DEFERRED COMPENSATION
PLAN, EFFECTIVE SEPTEMBER 23, 3016 (409A).

--------------------------------------------------------------------------------

RESOLUTION
OF
THE CHIEF HUMAN RESOURCES OFFICER
OF MARRIOTT INTERNATIONAL, INC.
REGARDING THE MARRIOTT INTERNATIONAL, INC. EXECUTIVE DEFERRED COMPENSATION PLAN
- STARWOOD TRANSACTION


WHEREAS, Marriott International, Inc. (the “Company”) maintains the Marriott
International, Inc. Executive Deferred Compensation Plan (the “Plan”);
WHEREAS, the Company entered into the Agreement and Plan of Merger by and
between Marriott International, Inc. and Starwood Hotels and Resorts Worldwide,
Inc. (“Starwood”) dated as of November 15, 2015, as amended on March 20, 2016
(the “Agreement”), pursuant to which Agreement a series of transactions would
occur resulting in Starwood Hotels & Resorts Worldwide, Inc. (as may be
converted to a limited liability company) becoming a wholly- owned indirect
subsidiary of the Company (the “Marriott Affiliation”); and
WHEREAS, under Section 7.3 of the Plan, the Board of Directors (“Board”) of
Marriott may amend the Plan from time to time; and
WHEREAS, on August 6, 2009, the Board authorized the Executive Vice President,
Global Chief Human Resources Officer, now the Global Chief Human Resources
Officer, to amend the Plan as he deems necessary or advisable, provided that no
such amendment materially increases the cost to Marriott of maintaining the
Plan;
WHEREAS, the Global Chief Human Resources Officer now finds it advisable and
appropriate to amend the Plan to accommodate the terms of the Agreement and to
maintain compliance with applicable laws including Section 409A of the Internal
Revenue Code;
NOW THEREFORE, BE IT RESOLVED, that Section 4.2(h)(i) of the Plan shall be
amended, effective as of the effective date and time of the Marriott
Affiliation, as follows (additions double-underscored, deletions struck
through):
(i) Delay for Specified Employees. Distributions on account of a Separation from
Service of a Participant who is a Specified Employee (as defined as follows)
shall be made or commence not before the date which is six (6) months following
the Separation from Service, except in the event of the Participant’s death. Any
distribution that is delayed under this Section 4.2(h)(i) shall be distributed
on the first day of the seventh month following the Specified Employee’s
Separation from Service (without affecting the timing of any subsequent
installment that is not within the six-month period following the Separation
from Service). For this purpose, a Specified Employee is a person described
under Treasury Regulation section 1.409A-(1)(i), applying the default rules.,
except that, the default rule under Treasury Regulation section 1.409A-1(i)(6)
shall not apply to the determination of Specified Employees resulting from the
consummation of the transactions contemplated in the Agreement and Plan of
Merger by and between Marriott International, Inc. and Starwood Hotels and
Resorts Worldwide, Inc. dated as of November 15, 2015 as amended on March 20,
2016, pursuant to which a series of transactions would occur resulting in
Starwood Hotels & Resorts Worldwide, Inc. (as may be converted to a limited
liability





--------------------------------------------------------------------------------





company) becoming a wholly-owned indirect subsidiary of the Company and no
adjustments to the Marriott International, Inc. list of Specified Employees will
apply until the April 1, 2017 specified employee effective date.




* * * *


By:    


____________________________________        ______________________
David A. Rodriguez                        Date
Global Chief Human Resources Officer


MARRIOTT INTERNATIONAL, INC.







